DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is an Allowability Notice in response to the communication filed 02/03/2021. Claims 1-18 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karin Williams on 11/08/2021.

The application has been amended as follows: 

IN THE CLAIMS:
In claim 1, line 10, --when not acted upon by external forces-- is inserted after “rotation”.
In claim 1, line 10-11, “on which external forces act are” is deleted.
In claim 1, line 10, --, when acted upon by the external forces,-- is inserted after “vane”.
In claim 13, line 8, --a plurality of inner vanes each elastically fixed at a corresponding first fixed jib;-- is inserted before “and”.

	The above changes to claims 1 and 13 are made to clearly define over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed to be directed to an unobvious improvement over the Prior art US Patent Application Publication 2012/0189446 and US Patent 1,511,965. The improvement comprises a plurality of vanes that are parallel to a rotation plane when not acted upon by external forces and having a plurality of inner vanes and plurality of outer vanes on respective jibs so as to harness power.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show rotor for power driving or wind turbine with jibs attached to a hub and a plurality of vanes and wind turbine with vanes that move relative to jibs they are attached to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745